               Case 2:21-cv-00549-NJK Document 4 Filed 04/06/21 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
 8   SHERICE H. LOFTON,                                        Case No.: 2:21-cv-00549-NJK
 9           Plaintiff(s),                                                  Order
10   v.                                                                [Docket No. 1]
11   ANDREW SAUL,
12           Defendant(s).
13         Pending before the Court is Plaintiff’s application to proceed in forma pauperis. Docket
14 No. 1. The application includes two entire pages that are stricken through with a notation of “NA.”
15 Id. at 3-4. It is not clear why the information on those pages, including basic items like Plaintiff’s
16 assets, would be inapplicable. Moreover, at question 10, Plaintiff indicates that she has or will be
17 paying an attorney, but she does not identify how much. Id. at 5. Accordingly, Plaintiff’s
18 application to proceed in forma pauperis is DENIED without prejudice. Either a complete
19 application or the filing fee must be paid by April 20, 2021.
20         IT IS SO ORDERED.
21         Dated: April 6, 2021
22                                                                 ______________________________
                                                                   Nancy J. Koppe
23                                                                 United States Magistrate Judge
24
25
26
27
28

                                                     1
